Exhibit 3.1 BYLAWS OF CHESAPEAKE ENERGY CORPORATION (an Oklahoma corporation) (as amended throughNovember 13, 2008) TABLE OF CONTENTS Page ARTICLE I Shareholders’ Meetings 1 Section 1. Place of Meetings. 1 Section 2. Annual Meeting 1 Section 3. Special Meeting 1 Section 4. Notice of Meetings 1 Section 5. Quorum 2 Section 6. Action Without Meeting 2 Section 7. Voting 3 Section 8. List of Shareholders 4 Section 9. Organization 4 Section 10. Order of Business 4 Section 11. Nomination of Directors 4 Section 12. Notice of Other Business; Shareholder Proposals 7 Section 13. Action by Remote Communication 9 Section 14. Inspectors of Elections 9 Section 15. Fixing Date for Determination of Shareholders of Record 9 ARTICLE II Directors 10 Section 1. Powers 10 Section 2. Number; Election 10 Section 3. Vacancies 11 Section 4. Place of Meetings 11 Section 5. Regular Meetings 11 Section 6. Special Meetings 11 Section 7. Quorum 11 Section 8. Presence at Meeting 11 Section 9. Action Without Meeting 12 Section 10. Committees of the Board 12 Section 11. Compensation 12 Section 12. Emergency Management Committee 13 Section 13. Resignation 13 Section 14. Removal 13 Section 15. Preferred Directors 13 ARTICLE III Officers and Employees 13 Section 1. Election 13 Section 2. Term, Removal and Vacancies 13 Section 3. Chairman of the Board 14 Section 4. Chief Executive Officer 14 Section 5. Vice Chairman of the Board 14 Section 6. President 14 Section 7. Vice Presidents 15 Section 8. Secretary 15 Section 9. Treasurer 15 Section 10. Divisional Officers 15 ARTICLE IV Stock Certificates and Transfer Books 15 Section 1. Certificates 15 Section 2. Record Ownership 16 Section 3. Transfer Agent and Registrar 16 Section 4. Lost Certificates 16 Section 5. Transfer of Stock 17 ARTICLE V General Provisions 17 Section 1. Offices 17 Section 2. Voting of Stock 17 Section 3. Notices 17 Section 4. Waiver of Notice 18 Section 5. Exception to Notice 18 ARTICLE VI Indemnification of Officers, Directors, Employees and Agents 18 ARTICLE VII Amendments 22 BYLAWS OF CHESAPEAKE ENERGY CORPORATION (an Oklahoma corporation) ARTICLE
